[Cite as Eye v. Sal's Heating & Cooling, Inc., 2020-Ohio-6737.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

KEVIN EYE,                                             :

                 Plaintiff-Appellant,                  :
                                                                  No. 109212
                 v.                                    :

SAL’S HEATING & COOLING, INC.,
ET AL.,                                                :

                 Defendants-Appellees.                 :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 17, 2020


                         Civil Appeal from the Parma Municipal Court
                                    Small Claims Division
                                     Case No. 18CVI05187


                                            Appearances:

                 J. Brian Kennedy, L.P.A., and J. Brian Kennedy, for
                 appellant.

                 Dan Morell & Associates, L.L.C., Daniel A. Morell, Jr.,
                 Rebecca M. Black, and Richard S. Haseltine, III, for
                 appellee Sal’s Heating & Cooling, Inc.

                 Baker & Hostetler, L.L.P., and Jeremiah J. Wood, for
                 appellee Trane U.S., Inc.
LARRY A. JONES, SR., J.:

              Plaintiff-appellant Kevin Eye (“Eye”) appeals from the October 16,

2019 judgment of the Parma Municipal Court in favor of defendant-appellee Sal’s

Heating & Cooling and defendant-appellee Trane, U.S., Inc. (“Trane”). For the

reasons that follow, we affirm.

                    Procedural and Factual Background

              On December 14, 2018, Eye filed this complaint in the Parma

Municipal Court, seeking damages based on alleged violations of the Ohio

Consumer Sales Practices Act (“OCSPA”) and breach of warranty.          The case

proceeded to a hearing before a magistrate on March 21, 2019. The following facts

were adduced at the hearing.

              In December 2013, Eye purchased a furnace manufactured by Trane

from Sal’s Heating & Cooling for his suburban Cleveland home; he received a

limited warranty on the furnace from Trane. Sal’s Heating & Cooling installed the

furnace in May 2014, and Eye registered the limited warranty with Trane in the

summer of 2014. From the time the furnace was installed in May 2014, until the

time in question, which was March 2018, Eye performed all the maintenance on

the furnace himself; he testified that he read the alerts and messages on the unit

and changed the filters. Eye admitted that he did not have any background in

heating, ventilation, and air conditioning (“HVAC”), and that his furnace was an

“incredibly uniquely fancy system.”
               In early March 2018, the furnace stopped functioning and Eye

contacted Sal’s Heating & Cooling. By all accounts, at the relevant time, Cleveland

was experiencing particularly cold temperatures and there had been storms in the

area that resulted in “blackouts” or “brownouts” of power.1

               On Saturday, March 3, 2018, outside of regular business hours

(which the company considered Monday through Friday, 8:00 a.m. through 4:00

p.m.), an HVAC technician from Sal’s Heating & Cooling, Zachary Rigney

(“Rigney”), went to Eye’s home at Eye’s request.            Rigney examined Eye’s

thermostat and determined that the “thermostat [was] calling for heat, but it [was]

not heating the home.” Thus, Rigney obtained Eye’s permission to look at the

furnace to diagnose the problem. Rigney informed Eye that there would a $99

plus tax service call.2 Eye agreed; he did not contest that charge at trial, nor does

he contest it now. By Eye’s own admission, prior to Rigney starting any diagnostic

work, he (Eye) signed a service order that contained the following provision:

       IT HAS BEEN EXPLAINED TO ME THAT THE SERVICE CALL
       RATES WILL APPLY IF THE SERVICE TECHNICIAN
       DETERMINES THAT REPAIRS MADE TODAY ARE UNRELATED
       TO WARRANTY AGREEMENT OR REPAIRS ARE MADE UNDER
       WARRANTY OUTSIDE OF NORMAL BUSINESS HOURS OF 8:00
       A.M. TO 4:00 P.M. MONDAY THRU FRIDAY.

(Capitalization sic.)



1Oneof the witnesses explained that a blackout is a complete loss of power, while a
brownout is intermittent loss of power that results in the “flickering” of electricity.

2The testimony revealed that the $99 fee is the standard service charge, regardless of
whether the service trip is made during normal business operating hours or after hours.
               Rigney determined that the furnace needed a new circuit board and

contacted Sal Sidoti (“Sidoti”), the president and CEO of Sal’s Heating & Cooling.

Sidoti suggested that Rigney try installing a universal circuit board that they had at

the shop; Sidoti suggested this in an attempt to save Eye money and get his furnace

functioning quickly.

              Rigney traveled from Eye’s home to Sal’s Heating & Cooling shop,

both of which are located in North Royalton, Ohio. He retrieved a universal circuit

board and returned to Eye’s home. Eye contends that Rigney brought back the

“wrong part.” Rigney testified, however, that he got the universal circuit board

Sidoti suggested but, unfortunately, the circuit board was not compatible with

Eye’s furnace. Rigney testified that he spent two hours at Eye’s house and Eye was

not charged for the trip to the shop for the circuit board and back to Eye’s house

that Saturday. Eye was charged a one-time flat fee of $99 for the service call and

diagnosis.

              Rigney testified that after the universal circuit board did not work,

he and Eye talked about Rigney obtaining the compatible circuit board the next

day, Sunday, from Wolff Brothers Supply. Rigney testified that he told Eye that

Wolff Brothers Supply was not open on Sundays, so the business would have to

open its shop for Rigney to get the part and that would cost Eye an additional

$300.

              Rigney testified that he went over the pricing, and the fact that,

because it was a weekend, the repairs would be out of warranty “multiple times”
with Eye. He testified that “everything I had to do that night was a headache,” but

Eye wanted his heat restored over the weekend rather than wait until Monday and

he worked as hard as he could to make that happen. Rigney was adamant that he

explained all the charges to Eye, testifying that he told Eye,

      so if you want to proceed with opening up the wholesale house which
      is $300.00 and you want to proceed in getting a circuit board then I
      have to make sure that you’re okay with that before I run and go ─ I’m
      not going to just walk out the house blind and say hey maybe this guy
      is going to pay $1,100.00.

               According to Rigney, Eye agreed to the charges.

               Thus, the following day, Sunday, March 4, 2018, Rigney traveled

from Sal’s Heating & Cooling in North Royalton to Wolff Brothers Supply in

Bedford Heights to obtain the proper circuit board. Rigney then went to Eye’s

home that Sunday to install the circuit board. Prior to the installation, Rigney

presented Eye with another service order detailing the fixed-rate cost of $810 for

the circuit board and the $300 warehouse opening charge. Eye signed the service

order, which contained the same previously mentioned language that service rates

applied to repairs made outside of the warranty or repairs made under warranty

but outside of normal business hours. Rigney also testified that Eye did not ask

him to leave the old circuit board, so he took it with him and threw it away, as he

customarily would do.

               According to Eye’s testimony, he did not contest the charges at the

time the service was being rendered. He also did not inquire as to whether the

parts or service would be covered by the warranty at the time the service was being
rendered. Eye testified that he asked Rigney “how much this was going to cost and

he said $810.00.” Eye admitted that Rigney presented him with a service order

that listed the $810 circuit board charge and $300 warehouse opening fee, but

according to Eye, Rigney told him that he “got lucky” and the warehouse was open

so he would not have to pay the $300 opening fee. Rigney denied that claim,

however.3

               After the repair had been completed, Eye wondered why the charges

were so high, and called Trane the following Monday and “verified that [his] unit

was under warranty.” Eye then called Sal’s Heating & Cooling to ask why his bill

was so high when his furnace was still under warranty. Eye testified that he asked

for an itemized bill and what the company’s after hours and weekend charges

were; Eye said that the company refused to provide him with either.

               According to the trial testimony, power flickering would likely cause

a furnace circuit board to malfunction. Ronald Doolittle (“Doolittle”) of Wolff

Brothers Supply, who spoke with Eye, testified that Eye told him that prior to the

furnace malfunctioning he had experienced power flickering.         Witnesses for the

appellees also testified that proper maintenance on the furnace under the warranty

at issue here (as well as under similar warranties) would require professional

servicing on at least an annual basis, even in the first year of use. For example,

Doolittle testified that “[t]here’s a lot more to [proper maintenance] than just



3Eye testified that when Rigney originally told him that the warehouse had to be opened
and there would be a $300 charge to do so, he (Eye) “told him that was fine.”
changing filters.” He elaborated that proper maintenance would include looking

“over the system, you got to check electrical, you got to check gas pressure, you

have to look at the unit inside and out * * * check duct work, look at the venting

intake and exhaust, it could still be working but not to the proper functions.”

According to the appellees’ witnesses, Eye’s failure to have the furnace

professionally maintained fell below the standard for proper maintenance.

              Sidoti testified that, as a courtesy to Eye, his company checked the

warranty he had on the furnace and determined that the circuit board was not

covered. Specifically, the warranty excluded “Failures, defects, or damage * * *

caused by * * * (3) improper * * * maintenance, or * * * (6) any acts of God

including, but not limited to * * * storms [or] lightning * * *.” The company

maintained that it believed that the power flickering due to the weather conditions

constituted an act of God that excluded the repair from the warranty. Further,

Sal’s Heating & Cooling maintained that Eye’s failure to properly maintain the

furnace voided the warranty.     Moreover, the warranty excluded “Labor costs,

including, but not limited to, costs for diagnostic calls or the removal and

reinstallation of Products and/or Product parts” and “shipping and freight

expenses required to ship Product replacement parts.” Sal’s Heating & Cooling

maintained that the $300 charge for the Sunday opening of Wolff Brothers Supply

was excluded under the warranty as a shipping and freight cost.

              Sidoti also testified that Eye was a “good customer,” he wanted to

“help him out” because he likes “to take care of [his] customers but at the same
time [he has] to carry the cost of doing business.” As Rigney explained, the

company does not “do warranty work on the weekend [because] that’s when you

make all your bread and butter.”

                 The testimony as to Trane was that Sal’s Heating & Cooling was

authorized to perform service on Trane furnaces and that Sal’s signed up for

Trane’s “Dealer Care Program.” There was no testimony about what the Dealer

Care Program entailed, however, or what authority Trane supposedly granted Sal’s

Heating & Cooling. Eye submitted into evidence a printout from Sal’s Heating &

Cooling’s website stating that the company was an authorized Trane dealer.

             Magistrate’s Decision and Trial Court’s Judgment

                 On July 10, 2019, the magistrate issued a decision. The magistrate

found that Eye failed to present sufficient evidence to establish that Trane held

Sal’s Heating & Cooling out as its agent. The magistrate further found that Eye did

not assert that he “took any action or even had any belief that Sal’s was acting as

Trane’s agent” in the transaction. The magistrate also found that Sal’s Heating &

Cooling did not violate the OCSPA, but nonetheless awarded Eye $810 for the

circuit board.

                 Eye filed objections to the magistrate’s decision.   Eye filed his

objections without the benefit of a transcript because it had not yet been

transcribed, and noted what he “anticipated the transcript would demonstrate.”

Trane filed a response to Eye’s objections, noting that Eye was relying on “non-

existent testimony from a missing transcript.”      Sal’s Heating & Cooling filed
objections to the magistrate’s decision, challenging the magistrate’s decision to

award Eye $810.

              On October 16, 2019, the trial court issued its decision. Relative to

Sal’s Heating & Cooling, the court found that the “warranty was void and/or did

not apply, and the company did not violate the OCSPA; thus, Eye was not entitled

to $810.” Relative to Trane, the court overruled Eye’s objections, finding that Eye

failed to present evidence establishing any agency theory between Trane and Sal’s

Heating & Cooling.

              On November 6, 2019, Eye filed a motion for a new trial. The

motion did not attack the substance of the trial court’s October 16 judgment.

Rather, Eye contended that the trial court did not review the trial transcript and

sought a “new trial” so the court could review the transcript. The trial court denied

Eye’s motion the following day, stating that it “reviewed a complete copy of all

transcripts and filings when considering Plaintiff’s objections to the Magistrate’s

report and recommendations.”       Eye now appeals, raising the following three

assignments of error for our review:

   I.     The lower court erred in finding there was no agency relationship
          between Appellee Trane and Appellee Sal’s.

   II.    The lower court erred by ruling that Sal’s act of disclaiming
          responsibility under the warranty, charging a fix[ed] fee for
          warranted repairs, and concealing the costs of the component part
          for the repair, constituted neither a CSPA violation nor a breach of
          warranty.

   III.   The lower court erred in ruling that the recovery under the
          warranty was precluded by exclusions.
                                Law and Analysis

               The standard of review for proceedings in small claims court is

abuse of discretion. Video Discovery, Inc. v. Passov, 8th Dist. Cuyahoga No.

86445, 2006-Ohio-1070, ¶ 7; Feinstein v. Habitat Wallpaper & Blinds, 8th Dist.

Cuyahoga No. 67419, 1994 Ohio App. LEXIS 5771 (Dec. 22, 1994). In reviewing

the trial court’s ruling on objections to a magistrate’s decision in small claims

court, we must determine whether the trial court abused its discretion in reaching

its decision. Tennant v. Gallick, 9th Dist. Summit No. 26827, 2014-Ohio-477,

¶ 35. An abuse-of-discretion standard “connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983).

    Agency Relationship between Sal’s Heating & Cooling and Trane

               In his first assignment of error, Eye contends that he “presented a

litany of evidence that Sal’s was Trane’s authorized representative for the purpose

of conducting warranty repairs.” On this issue, the trial court ruled as follows:

      The Magistrate correctly decided that Plaintiff failed to establish that
      Defendant Sal’s Heating & Cooling was Trane’s agent. Whether
      Plaintiff argued express authority, implied authority or authority by
      estoppel, Plaintiff presented no evidence at trial to satisfy his burden
      of proof.

      Plaintiff, in his objections to the Magistrate’s Decision, attempted to
      fix his failure by pointing to non-existent testimony from a missing
      transcript of some express agreement between Sal’s and Trane
      creating an agency relationship. There was no such testimony.
      Plaintiff also abandoned his apparent authority argument but then
      asserted that he had established the requisite agency relationship
      through “agency by estoppel.” Again, Plaintiff presented no evidence
      to support this theory.

              Eye contends that testimony of an agency relationship was

established by Sal’s Heating & Cooling’s two witnesses, Sidoti and Rigney, who

testified that Sal’s Heating & Cooling was authorized by Trane to perform warranty

repairs. Eye also cites to the printout from Sal’s Heating & Cooling’s website

stating that it was an authorized Trane dealer. Eye did not allege any specific

wrongdoing against Trane; rather, he contended that Trane was liable to him for

the alleged wrongful acts of Sal’s Heating & Cooling under an agency theory.

              The creation of an agency relationship may be express or implied.

“The relationship of principal and agent, and the resultant liability of the principal

for the acts of the agent, may be created by the express grant of authority by the

principal. Absent express agency, the relation may be one of implied or apparent

agency.” Master Consol. Corp. v. BancOhio Natl. Bank, 61 Ohio St.3d 570, 574,

575 N.E.2d 817 (1991).

              Regarding express authority, Eye contends that all he needed to

prove was that Sal’s Heating & Cooling was an authorized dealer for Trane. We are

not persuaded by his contention, and find Tsirikos-Karapanos v. Ford Motor Co.,

2017-Ohio-8487, 99 N.E.3d 1203 (8th Dist.), cited by Trane, on point.              In

Tsirikos-Karapanos, the plaintiff sought to hold Ford Motor Co. liable for repairs

done at one of Ford’s authorized dealerships; the repairs were completed under

warranty. This court found that an agency relationship was not created based
solely on the fact that the dealership was an authorized dealership. The plaintiff

relied solely on the dealership being an authorized warranty repair facility to fulfill

his burden of proof. This court found that insufficient. In other words, the

plaintiff needed to present more evidence to sustain his burden of proof, which he

failed to do.    Likewise, here Eye has not presented evidence other than Sal’s

Heating & Cooling “authorized dealer” status as proof as an agency relationship.

                Eye attempts to rely on Curl v. Volkswagen of Am., Inc., 114 Ohio

St.3d 266, 2007-Ohio-3609,871 N.E.2d 1141, in support of his position, claiming

that Curl stands for the proposition that “a third party that is authorized to

perform warranty repairs is an agent for that purpose.” We disagree.

                In Curl, a Volkswagen dealership purchased a Volkswagen car from

Volkswagen of America and put the car in its rental fleet. Several months after

being in the rental fleet, a recall was issued for certain Volkswagen cars, including

the one at issue. The dealership never performed the recall repairs on the vehicle,

however.

                Approximately three months after the recall notice had been issued,

the dealership sold the car to the plaintiff, who, about two months later began

experiencing problems with the car. The plaintiff had the car towed to the dealer.

The dealer discovered that the problem with the car was related to the subject of

Volkswagen’s recall; the dealer repaired the car, which took 84 days to complete.

The plaintiff sued Volkswagen of America, for among other claims, breach of

written and implied warranties, based, in part, on an agency theory.
               The plaintiff contended that his relationship with the dealer and the

dealer’s relationship with Volkswagen established privity under the principles of

agency law. The Ohio Supreme Court disagreed, citing the following from

Restatement of the Law 2d, Agency (1958), Section 14J:

      [o]ne who receives goods from another for resale to a third person is
      not thereby the other’s agent in the transaction: whether he is an
      agent for this purpose or is himself a buyer depends upon whether the
      parties agree that his duty is to act primarily for the benefit of the one
      delivering the goods to him or is to act primarily for his own benefit.

Curl at ¶ 33, quoting Restatement of the Law 2d, Agency, Section 14J (1958).

               The court noted that although the dealer was an authorized

dealership of Volkswagen for warranty repairs, and although the purchase

agreement between the dealer and the plaintiff contained a Volkswagen emblem,

the dealer purchased the subject car primarily for its own benefit as a rental car

without any intent to benefit Volkswagen through its actions. Only after it used the

car as a rental vehicle did the dealer sell the car to the plaintiff. Thus, the court

held that, under the fact of the case, principles of agency did not create the

requisite privity to hold Volkswagen accountable.

               The facts presented in Curl are not on all same fours as the facts

here. That is, Curl is distinguishable from this case in that the dealer first used the

product (i.e., the car) for its own benefit before selling it to the plaintiff. But

according to Eye, “the Supreme Court did not hold that dealerships who are

authorized to do warranty repairs were not agents for the purposes of doing

warranty repairs. It held just the opposite.” Based on our review of Curl, as stated
above, the court did not hold that dealerships authorized to perform warranty

repairs were per se agents of a manufacturer under an express authority theory.

              Eye cites to Rigney’s (the technician from Sal’s Heating & Cooling

who did the repair work) testimony in an attempt to establish express authority.

Rigney admitted that Sal’s Heating & Cooling was authorized to do repairs for

Trane, that the business was a Trane dealer, and that that information was

contained on Sal’s Heating & Cooling website. But Rigney did not testify about any

express agreement, or the specific terms of any agreement, between Trane’s and

Sal’s Heating & Cooling. His testimony was insufficient to establish an agency

relationship between Trane and Sal’s Heating & Cooling.

              We also do not find Eye’s citation to Sidoti’s testimony helpful to his

agency claim; Sidoti also did not establish any agreement between Trane and Sal’s

Heating & Cooling. Rather, Sidoti merely established that Sal’s Heating & Cooling

was authorized to perform service on Trane furnaces and that Sal’s signed up for

Trane’s “Dealer Care Program.” But as mentioned, there was no testimony about

the details of the Dealer Care Program or what authority Trane allegedly granted

Sal’s Heating & Cooling. On this record, Eye failed to demonstrate that an express

agency relationship between Trane and Sal’s Heating & Cooling existed.

              Eye also contends that an implied or agency by estoppel relationship

was created. An agency by estoppel is created where a principal holds an agent out

as possessing authority to act on the principal’s behalf, or the principal knowingly

permits the agent to act as though the agent had such authority. McSweeney v.
Jackson, 117 Ohio App.3d 623, 630, 691 N.E.2d 303 (4th Dist.1996).            For a

principal to be bound by an agent’s acts, the evidence must show that: (1) the

defendant made representations leading the plaintiff to reasonably believe that the

wrongdoer was operating as an agent under the defendant’s authority; and (2) the

plaintiff was thereby induced to rely upon the ostensible agency relationship to his

or her detriment. Shaffer v. Maier, 68 Ohio St.3d 416, 418, 627 N.E.2d 986

(1994).

              Again, Eye failed to present evidence to show that Trane made

representations leading Eye to reasonably believe that Sal’s Heating & Cooling was

operating as an agent under Trane’s authority. Eye has also failed to demonstrate

that he was induced to rely on the purported agency relationship to his detriment.

The evidence Eye submitted in support of his agency by estoppel claim ─ a

printout from a website ─ was insufficient to establish the two elements for an

agency by estoppel claim. Eye did not testify that he ever visited the website prior

to the repairs being done and that the website caused him to believe that Trane was

holding out Sal’s Heating & Cooling as its agent. Moreover, Eye did not testify that

he decided to purchase his furnace from Sal’s Heating & Cooling because of any

representation made by Trane. Similarly, he did not testify that he decided to have

Sal’s Heating & Cooling repair the furnace based on any representation made by

Trane.
                  On this record, we find that the trial court did not abuse its

discretion by ruling in favor of Trane and against Eye on Eye’s express agency and

agency by estoppel claims. The first assignment of error is therefore overruled.

                          Sal’s Heating & Cooling Liability

                  In his second assignment of error, Eye contends that Sal’s Heating &

Cooling’s actions in this case constituted a violation of the OSCPA and a breach of

warranty, and the trial court abused its discretion in finding otherwise. According

to Eye, Sal’s Heating and Cooling committed violations of the OSCPA and breach

of warranty by (1) disclaiming responsibility under the warranty, (2) charging a

fixed fee for warranted repairs, and (3) concealing the costs of the component part

for the repair.

                  As mentioned, Eye signed a service order containing the following

language:

      IT HAS BEEN EXPLAINED TO ME THAT THE SERVICE CALL
      RATES WILL APPLY IF THE SERVICE TECHNICIAN
      DETERMINES THAT REPAIRS MADE TODAY ARE UNRELATED
      TO WARRANTY AGREEMENT OR REPAIRS ARE MADE UNDER
      WARRANTY OUTSIDE OF NORMAL BUSINESS HOURS OF 8:00
      A.M. TO 4:00 P.M. MONDAY THRU FRIDAY.

(Capitalization sic.)

                  Eye contends that the provision violated Ohio Adm.Code 109:4-3-

05(D)(1) and R.C. 1345.02(B)(10). Ohio Adm.Code 109:4-3-05(D)(1) provides as

follows:

      (D) In any consumer transaction involving the performance of any
      repair or service it shall be a deceptive act or practice for a supplier to:
      (1) Make the performance of any repair contingent upon a
         consumer’s waiver of any rights provided for in this rule;

      ***

      (12) Fail to provide the consumer with a written itemized list of
      repairs performed or services rendered, including a list of parts or
      materials and a statement of whether they are used, remanufactured,
      or rebuilt, if not new, and the cost thereof to the consumer, the
      amount charged for labor, and the identity of the individual
      performing the repair or service.

              R.C. 1345.02(B)(10) deems it an unfair or deceptive practice for a

supplier to represent that a consumer transaction involves or does not involve a

warranty, a disclaimer of warranties or other rights, remedies, or obligations if the

representation is false.   We find no abuse of discretion in the trial court’s

assessment that Sal’s Heating & Cooling did not violate either Ohio Adm.Code

109:4-3-05(D)(1) or R.C. 1345.02(B)(10).

              Eye agreed to have the work completed on the weekend, instead of

waiting until a weekday; he signed the service order, under which he agreed that

any repairs, even those “made under warranty [but] outside of normal business

hours” would be subject to the service call rates. The order stated that normal

business hours were 8:00 a.m. to 4:00 p.m., Monday through Friday.

              Eye cites Fletcher v. Don Floss of Cleveland, Inc., 90 Ohio App.3d

82, 628 N.E.2d 60 (8th Dist.1993), where this court upheld the plaintiffs’

contention that the business engaged in an unfair or deceptive act by disclaiming a

warranty obligation or confusing what was covered under the warranty.             In

Fletcher, the plaintiffs purchased a vehicle from the defendant dealer.          The
plaintiffs signed the following documents: (1) “Used Car Order,” (2) “Buyers

Guide,” and (3) “All Sales Final.” Id. at 84. One of the documents had the

following inscription: “AS IS ─ NO WARRANTY.” Id. In addition to the “No

Warranty” statement in the agreement, the plaintiffs were presented with a

“Limited Warranty Certificate” providing 50/50 coverage with the dealer assuming

50 percent cost of all repairs relative to transmission rear end and universal-joint

problems.   Id.   The agreement also contained the following language:         “you

(meaning the purchaser) will pay all costs for repairs.” Id.

              Within minutes after the plaintiff purchased the vehicle, the vehicle

malfunctioned; the dealer made the repairs. The vehicle malfunctioned a second

time, a little over a month later, but the dealer refused to perform the repairs,

claiming that it was outside of the 30-day warranty window.

              We do not find that the circumstances of this case are akin to those

in Fletcher. Where the defendant dealership created confusion in Fletcher, Sal’s

Heating & Cooling made it clear up front that the repairs would not be covered

under the warranty, because even if they had been covered, the weekend repair

took them out of the realm of the warranty. Eye signed the service order that

stated that. As such, we find Fletcher distinguishable from this case, and we find

no merit to Eye’s contention that Sal’s Heating & Cooling disclaimed responsibility

under the warranty or charged a fixed fee for warranted repairs.

              We also find no merit to Eye’s claim that Sal’s Heating & Cooling

concealed the price of the replacement part. As stated, Sal’s Heating & Cooling
initially attempted to install a universal circuit board that it had in its store ─ it did

not bring the wrong part, as Eye contends; rather, the company attempted to

restore heat to Eye’s home as soon as possible by using a circuit board it already

had in stock. Further, prior to obtaining the circuit board that was installed, Eye

signed a service order that detailed the fixed-rate cost of $810 for the replacement

circuit board. Eye also authorized the $300 fee that he was charged for Wolff

Brothers Supply to open its warehouse.

               In light of the above, the trial court did not abuse its discretion in

finding that Sal’s Heating & Cooling neither violated the OCSPA nor breached its

warranty. The second assignment of error is therefore overruled.

               In his final assignment of error, Eye contends that the trial court

abused its discretion by finding that the exclusions under the warranty applied.

               The evidence presented at trial demonstrated that Eye had not had

his furnace professionally serviced in the four years since he purchased it. The

appellees’ witnesses testified that the furnace needed to be maintained by a

certified technician and it was their professional belief that the lack of professional

service on the furnace fell below the standard for maintenance of the furnace.

Further, storms in the area leading up to the furnace malfunctioning caused the

power to “flicker” at Eye’s home, which, under the warranty, would constitute an

“act of God” exclusion under the warranty.

               Eye also contends that he was hampered in his ability to present a

case about the exclusions not applying because Rigney threw the old circuit board
away. According to Eye, that action created a spoliation of evidence situation. The

Ohio Supreme Court has recognized the elements for a spoliation claim as follows:

(1) pending or probable litigation involving the claimant; (2) the respondent’s

knowledge that litigation exists or is probable; (3) willful destruction of evidence

by respondent designed to disrupt claimant’s case; (4) actual disruption of

claimant’s case; and (5) damages resulting therefrom. Smith v. Howard Johnson,

67 Ohio St.3d 28, 29, 615 N.E.2d 1037 (1993).

              There simply is no evidence of a spoliation claim here. The record

reflects that Rigney ─ and Eye ─ were focused on restoring heat to Eye’s home; the

record is devoid of any evidence that this situation would probably end up in

litigation and, knowing that, Rigney intentionally destroyed the evidence. Eye did

not ask for the old circuit board, and as was his custom, Rigney threw it away.

              In light of the above, the third assignment of error is without merit.

              Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE

PATRICIA ANN BLACKMON, P.J., and
MARY EILEEN KILBANE, J., CONCUR